 


109 HR 6395 IH: Expanding, Rebuilding, and Improving Access to Qualified Health Care Professionals in Hurricanes Katrina and Rita Affected Areas Act
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6395 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure an adequate supply of public health professionals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Expanding, Rebuilding, and Improving Access to Qualified Health Care Professionals in Hurricanes Katrina and Rita Affected Areas Act.  
2.FindingsThe Congress finds as follows: 
(1)Studies state the New Orleans area is now home to one million people, just under the pre-Katrina population of 1.3 million. But the health care resources necessary to adequately serve that level of population have not returned: only half of the previous 4,000 hospital beds are available; there is no level I trauma center; there are 34 nursing homes, down from 63; and 19 clinics, down from 90. 
(2)According to recent statements in the New England Journal of Medicine, the health care situation in New Orleans area remains unacceptably primitive. The absence of chronic care facilities contributes to the lengthening of stay in acute care hospitals whose costs exceed Centers for Medicare & Medicaid Services reimbursement, and these additional uncompensated expenses may soon force recently reopened hospital beds to close again. Without rapid, coordinated, and effective help from government agencies, it is feared that disproportionate human suffering and death will continue to plague greater New Orleans. 
(3)According to the Bureau of Health Professions, National Center for Health Workforce Analysis, the Louisiana health care system before Hurricane Katrina and Rita was struggling with a shortage of primary care areas in 55 parishes and shortages of physician assistants, nurse practitioners, nurse midwives, dentists, psychologists, and social workers. 
(4)Health profession students, starting a new academic year, were forced to evacuate the city. Many trainees from Tulane University were relocated to Houston and Galveston in Texas. Less than a month later, on 24 September, another hurricane, Rita, hit land near the Louisiana-Texas border. Many of the 5,000 medical students and doctors in training in Texas were evacuated again. 
(5)Prior to Hurricanes Katrina and Rita, Louisiana had the highest cost of health care in the Nation, but was rated the least healthiest State with the second highest infant mortality rate, the highest rate of premature deaths, and the third highest uninsured rate. 
(6)After Hurricanes Katrina and Rita, Louisiana lost vast amounts of medical services (preventive, primary care, acute, emergency, critical care, surgical, subspecialty, maternity, gynecologic, family planning, sexually transmitted disease treatment, psychiatric/mental health, rehabilitation, administrative, diagnostic imaging, and laboratory). 
(7)After Hurricanes Katrina and Rita, Louisiana lost over 7,500 health care professionals, including doctors, nurses, allied health care professionals, dentists, medial support providers, public health professionals, behavioral specialists, mental health workers, and physical therapists. 
(8)New Orleans’ only certified level I trauma unit is still closed as of October 2006, and the number of staffed hospital beds in the City of New Orleans was about 60 percent less than before Hurricane Katrina. Prior to Katrina, 90 clinics were in operation, including 70 clinics run by the Medical Center of Louisiana at New Orleans, with the remainder being federally qualified health centers, mental health or addictive disorder clinics, or other specialty clinics. Post-hurricane, 19 clinics were open and generally operating at less than 50 percent of pre-Katrina capacity. 
(9)More than three-fourths of the safety net clinics in New Orleans remain closed, and many of those that were open had limited capacity, according to data gathered by officials. 
3.Hurricane katrina and rita public health workforce scholarship and loan repayment programPart E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following:  
 
3Public health workforce scholarship and loan repayment program  
775.Hurricanes Katrina and Rita public health workforce scholarship program 
(a)EstablishmentThe Secretary shall establish the Hurricanes Katrina and Rita Public Health Workforce Scholarship Program (referred to in this section as the ‘Program’) to ensure an adequate supply of public health professionals to eliminate critical public health preparedness workforce shortages in State and local public health agencies in areas directly affected by Hurricane Katrina or Rita.  
(b)EligibilityTo be eligible to participate in the Program, an individual shall— 
(1)be accepted for enrollment, or be enrolled, as a full-time student—  
(A)in an accredited (as determined by the Secretary) educational institution in a State directly affected by Hurricane Katrina or Rita; and  
(B)in a course of study or program, offered by such institution and approved by the Secretary, leading to a health professions degree (graduate, undergraduate, or associate) or certificate, which may include laboratory sciences, epidemiology, environmental health, health communications, health education and behavioral sciences, psychology, physical therapy, gerontology, sociology, health policy, social work, information sciences, or public administration; 
(2)be a United States citizen or non-citizen resident; 
(3)submit an application to the Secretary to participate in the Program; and  
(4)sign and submit to the Secretary, at the time of the submittal of such application, a written contract (described in subsection (d)) to serve, upon the completion of the course of study or program involved, for the applicable period of obligated service in the full-time employment of a Federal, State or local public health agency, organization, or association in an area directly affected by Hurricane Katrina or Rita. 
(c)Dissemination of information 
(1)Application and contract formsThe Secretary shall disseminate application forms and contract forms to individuals desiring to participate in the Program. The Secretary shall include with such forms— 
(A)a fair summary of the rights and liabilities of an individual whose application is approved (and whose contract is accepted) by the Secretary, including in the summary a clear explanation of the damages to which the United States is entitled to recover in the case of the individual’s breach of the contract; and  
(B)information relating to the service obligation and such other information as may be necessary for the individual to understand the individual’s prospective participation in the Program. 
(2)Information for schoolsThe Secretary shall distribute to health professions schools, Historically Black Colleges and Universities, Hispanic-serving institutions, Tribal Colleges and Universities, Asian-American- and Pacific Islander-serving institutions, secondary educational institutions, and other appropriate accredited academic institutions and relevant Federal, State, local, and tribal public health agencies, materials providing information on the Program and shall encourage such schools, institutions, and agencies to disseminate such materials to potentially eligible students. 
(3)Understandability, and timingThe application form, contract form, and all other information furnished by the Secretary under this section shall— 
(A)be written in a manner calculated to be understood by the average individual applying to participate in the Program;  
(B)be made available by the Secretary on a date sufficiently early to ensure that such individuals have adequate time to carefully review and evaluate such forms and information. 
(4)Special considerationIndividuals who are eligible under subsection (b) shall be provided special consideration if the individuals are from medically underserved communities, as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p). 
(d)ContractThe written contract (referred to in this section) between the Secretary and an individual shall contain— 
(1)an agreement on the part of the Secretary that the Secretary will provide the individual with a scholarship for a period of years (not to exceed 5 academic years) during which the individual shall pursue an approved course of study or program to prepare the individual to serve in the public health workforce;  
(2)an agreement on the part of the individual that the individual will— 
(A)maintain full-time enrollment in the approved course of study or program described in subsection (b)(1) until the individual completes that course of study or program;  
(B)while enrolled in the course of study or program, maintain an acceptable level of academic standing (as determined under regulations of the Secretary by the educational institution offering such course of study or program); and 
(C)immediately upon graduation, serve in the full-time employment of a Federal, State, or local public health agency, organization, or association in a position related to the course of study or program for which the contract was awarded for a period of time (referred to in this section as the ‘period of obligated service’) equal to the greater of— 
(i)1 year for each academic year for which the individual was provided a scholarship under the Program; or  
(ii)3 years; 
(3)an agreement by both parties as to the nature and extent of the scholarship assistance, which may include— 
(A)payment of the tuition expenses of the individual;  
(B)payment of all other reasonable educational expenses of the individual including fees, books, equipment, and laboratory expenses; and 
(C)payment of a stipend of not more than $2,400 per month for each month of the academic year involved (indexed to account for increases in the Consumer Price Index); and  
(4)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual which is conditioned thereon, is contingent upon funds being appropriated for scholarships under this section; 
(5)a statement of the damages to which the United States is entitled for the individual’s breach of the contract; and 
(6)such other statements of the rights and liabilities of the Secretary and of the individual, not inconsistent with the provisions of this section. 
(e)Postponing obligated serviceWith respect to an individual receiving a degree or certificate from a school of medicine, public health, nursing, osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry, pharmacy, psychology, or social work under a scholarship under the Program, the date of the initiation of the period of obligated service may be postponed, upon the submission by the individual of a petition for such postponement and approval by the Secretary, to the date on which the individual completes an approved internship, residency, or other relevant public health preparedness advanced training program. 
(f)Administrative provisions 
(1)Contracts with institutionsThe Secretary may contract with an educational institution in which a participant in the Program is enrolled, for the payment to the educational institution of the amounts of tuition and other reasonable educational expenses described in subsection (d)(3).  
(2)Employment ceilingsNotwithstanding any other provision of law, individuals who have entered into written contracts with the Secretary under this section, while undergoing academic training, shall not be counted against any employment ceiling affecting the Department or any other Federal agency. 
(g)Breach of contractAn individual who fails to comply with the contract entered into under subsection (d) shall be subject to the same financial penalties as provided for under section 338E for breaches of scholarship contracts under sections 338A. 
775-1.Hurricane katrina and rita public health workforce recovery loan repayment program 
(a)EstablishmentThe Secretary shall establish the Hurricanes Katrina and Rita Public Health Workforce Loan Repayment Program (referred to in this section as the Program) to ensure an adequate supply of public health professionals to eliminate critical public health preparedness workforce shortages in Federal, State, local, and public health agencies, organizations, and associations in areas directly affected by Hurricane Katrina or Rita. 
(b)EligibilityTo be eligible to participate in the Program, an individual shall— 
(1) 
(A)be accepted for enrollment, or be enrolled, as a full-time or part-time student in an accredited academic educational institution in a State or territory in the final year of a course of study or program offered by that institution leading to a health professions degree or certificate, which may include a degree (graduate, undergraduate, or associate) or certificate relating to laboratory sciences, epidemiology, environmental health, health communications, health education and behavioral sciences, information sciences, or public administration; or 
(B)have graduated, within 10 years, from an accredited educational institution in a State or territory and received a health professions degree (graduate, undergraduate, or associate) or certificate, which may include a degree (graduate, undergraduate, or associate) or certificate related to laboratory sciences, epidemiology, environmental health, health communications, health education and behavioral sciences, psychology, physical therapy, gerontology, sociology, health policy, social work, information sciences, or public administration;  
(2) 
(A)in the case of an individual described in paragraph (1)(A), have accepted employment with a Federal, State, local, or tribal public health agency, as recognized by the Secretary, to commence upon graduation; or  
(B)in the case of an individual described in paragraph (1)(B), be employed by, or have accepted employment with, a Federal, State, or local public health agency, organization, or association, as recognized by the Secretary; 
(3)be a United States citizen;  
(4)submit an application to the Secretary to participate in the Program; and  
(5)sign and submit to the Secretary, at the time of the submittal of such application, a written contract (described in subsection (d)) to serve for the applicable period of obligated service in the full-time employment of a Federal, State, local, or tribal public health agency. 
(c)Dissemination of information 
(1)Application and contract formsThe Secretary shall disseminate application forms and contract forms to individuals desiring to participate in the Program. The Secretary shall include with such forms— 
(A)a fair summary of the rights and liabilities of an individual whose application is approved (and whose contract is accepted) by the Secretary, including in the summary a clear explanation of the damages to which the United States is entitled to recover in the case of the individual’s breach of the contract; and  
(B)information relating to the service obligation and such other information as may be necessary for the individual to understand the individual’s prospective participation in the Program. 
(2)Information for schoolsThe Secretary shall distribute to health professions schools and other appropriate accredited academic institutions, health professions schools, Historically Black Colleges and Universities, Hispanic serving Institutions, Tribal Colleges and Universities, Asian-American and Pacific Islander-serving institutions, secondary educational institutions, and relevant Federal, State, and local public health agencies, materials providing information on the Program and shall encourage such schools, institutions, and agencies to disseminate such materials to potentially eligible students.  
(3)Understandability, and timingThe application form, contract form, and all other information furnished by the Secretary under this section shall— 
(A)be written in a manner calculated to be understood by the average individual applying to participate in the Program; and  
(B)be made available by the Secretary on a date sufficiently early to ensure that such individuals have adequate time to carefully review and evaluate such forms and information.  
(4)Special considerationIndividuals who are eligible under subsection (b) shall be provided special consideration if the individuals are from medically underserved communities, as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p). 
(d) ContractThe written contract (referred to in this section) between the Secretary and an individual shall contain— 
(1)an agreement on the part of the Secretary that the Secretary will repay on behalf of the individual loans incurred by the individual in the pursuit of the relevant public health preparedness workforce educational degree or certificate in accordance with the terms of the contract;  
(2)an agreement on the part of the individual that the individual will serve, immediately upon graduation in the case of an individual described in subsection (b)(1)(A), or in the case of an individual described in subsection (b)(1)(B) will continue to serve, in the full-time employment of a Federal, State, or local public health agency, organization, or association in a position related to the course of study or program for which the contract was awarded for a period of time (referred to in this section as the ‘period of obligated service’) equal to the greater of— 
(A) 4 years; or  
(B)such longer period of time as determined appropriate by the Secretary and the individual; 
(3)an agreement, as appropriate, on the part of the individual to relocate for the entire period of obligated service to a political jurisdiction designated by the Secretary to be a Hurricane Katrina or Rita priority service area in exchange for an additional loan repayment incentive amount that does not exceed 30 percent of the individual’s eligible loan repayment award per academic year such that the total of the loan repayment and the incentive amount shall not exceed ½ of the eligible loan balance per year;  
(4)in the case of an individual described in subsection (b)(1)(A) who is in the final year of study and who has accepted employment with a Federal, State, or local public health agency, organization, or association upon graduation, an agreement on the part of the individual to complete the education or training, maintain an acceptable level of academic standing (as determined by the education institution offering the course of study or training), and complete the period of obligated service;  
(5)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual that is conditioned thereon, is contingent on funds being appropriated for loan repayments under this section;  
(6)a statement of the damages to which the United States is entitled under this section for the individual’s breach of the contract; and  
(7)such other statements of the rights and liabilities of the Secretary and of the individual, not inconsistent with this section. 
(e)Payments 
(1)In generalA loan repayment provided for an individual under a written contract under the Program shall consist of payment, in accordance with paragraph (2), on behalf of the individual of the principal, interest, and related expenses on government and commercial loans received by the individual regarding the undergraduate or graduate (or both) education of the individual, which loans were made for—  
(A)tuition expenses; or  
(B)any other reasonable educational expenses, including fees, books, and laboratory expenses, incurred by the individual.  
(2)Payments for years served 
(A)In generalFor each year of obligated service that an individual contracts to serve under subsection (d) the Secretary may pay up to $35,000 on behalf of the individual for loans described in paragraph (1). With respect to participants under the Program whose total eligible loans are less than $125,000, the Secretary shall pay an amount that does not exceed ½ of the eligible loan balance for each year of obligated service of the individual.  
(B)Repayment scheduleAny arrangement made by the Secretary for the making of loan repayments in accordance with this subsection shall provide that any repayments for a year of obligated service shall be made no later than the end of the fiscal year in which the individual completes such year of service. 
(3)Tax liabilityFor the purpose of providing reimbursements for tax liability resulting from payments under paragraph (2) on behalf of an individual—  
(A)the Secretary shall, in addition to such payments, make payments to the individual in an amount not to exceed 39 percent of the total amount of loan repayments made for the taxable year involved; and  
(B)may make such additional payments as the Secretary determines to be appropriate with respect to such purpose.  
(4)Payment scheduleThe Secretary may enter into an agreement with the holder of any loan for which payments are made under the Program to establish a schedule for the making of such payments. 
(f)Postponing obligated serviceWith respect to an individual receiving a degree or certificate from a school of medicine, public health, nursing, osteopathic medicine, dentistry, veterinary medicine, optometry, podiatry, pharmacy, psychology, or social work, the date of the initiation of the period of obligated service may be postponed, upon the submission by the individual of a petition for such postponement and approval by the Secretary, to the date on which the individual completes an approved internship, residency, or other relevant public health preparedness advanced training program.  
(g)Administrative provisions. 
(1)Hiring priorityNotwithstanding any other provision of law, Federal, State, local, and tribal public health agencies may give hiring priority to any individual who has qualified for and is willing to execute a contract to participate in the Program.  
(2)Employment ceilingsNotwithstanding any other provision of law, individuals who have entered into written contracts with the Secretary under this section, who are serving as full-time employees of a State or local public health agency, or who are in the last year of public health workforce academic preparation, shall not be counted against any employment ceiling affecting the Department or any other Federal agency. 
(h)Breach of contractAn individual who fails to comply with the contract entered into under subsection (d) shall be subject to the same financial penalties as provided for under section 338E for breaches of loan repayment contracts under section 338B. 
775-2.Grants for State and local programs in hurricane katrina and rita affected areas 
(a) In generalFor the purpose of operating Hurricane Katrina and Rita State and local public health workforce loan repayment programs, the Secretary shall award a grant to any public health agency, organization, or association that receives public health preparedness cooperative agreements, or other successor cooperative agreements, from the Department of Health and Human Services.  
(b)RequirementsA State or local loan repayment program operated with a grant under subsection (a) shall incorporate all provisions of the Hurricanes Katrina and Rita Public Health Workforce Loan Repayment Program under section 775–1, including the ability to designate Hurricane Katrina and Rita priority service areas within the relevant political jurisdiction.  
(c)AdministrationThe head of the State or local office that receives a grant under subsection (a) shall be responsible for contracting and operating the loan repayment program under the grant.  
(d)Rule of constructionNothing in this section shall be construed to obligate or limit any State or local government entity from implementing independent or supplemental public health workforce development programs within their borders. 
775-3.Authorization of appropriations 
(a)Scholarship programFor the purpose of carrying out section 775, there is authorized to be appropriated $35,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008 through 2012.  
(b)Loan repayment programs 
(1)In generalFor the purpose of carrying out sections 775–1 and 775–2, there is authorized to be appropriated $225,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008 through 2012.  
(2)AllocationNot less than 80 percent of the amount appropriated under paragraph (1) in each fiscal year shall be made available to carry out section 775–2.. 
4.Cultural competence training for health care and emergency relief professionals 
(a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, the Deputy Assistant Secretary for Minority Health, and the Director of the National Center on Minority Health and Health Disparities, shall award grants to eligible entities to test, implement, and evaluate models of cultural competence training, including continuing education, for health care and emergency relief providers. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be an academic medical center, a health center or clinic, a hospital, a health plan, a health system, or a health care professional guild (including a mental health care professional guild); 
(2)partner with a minority serving institution, minority professional association, or community-based organization representing minority populations, in addition to a research institution to carry out activities under this grant; and 
(3)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2007 through 2012. 
5.Health careers opportunity program 
(a)PurposeIt is the purpose of this section to diversify the health care workforce by increasing the number of individuals from disadvantaged backgrounds in the health and allied health professions by enhancing the academic skills of students from disadvantaged backgrounds and supporting them in successfully entering, competing in, and graduating from health professions training programs. 
(b)Authorization of appropriationsSection 740(c) of the Public Health Service Act (42 U.S.C. 293d(c)) is amended by striking $29,400,000 and all that follows through 2002 and inserting $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of fiscal years 2008 through 2012. 
6.Program of excellence in health professions education for underrepresented minorities 
(a)PurposeIt is the purpose of this section to diversify the health care workforce by supporting programs of excellence in designated health professions schools that demonstrate a commitment to under represented minority populations with a focus on minority health issues, cultural and linguistic competence, and eliminating health disparities. 
(b)Authorization of appropriationSection 736(h)(1) of the Public Health Service Act (42 U.S.C. 293(h)(1)) is amended to read as follows:  
 
(1)Authorization of appropriationsFor the purpose of making grants under subsection (a), there are authorized to be appropriated $50,000,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012.. 
7.National health service corps; recruitment and fellowships for individuals from disadvantaged backgrounds 
(a)In generalSection 331(b) of the Public Health Service Act (42 U.S.C. 254d(b)) is amended by adding at the end the following: 
 
(3)The Secretary shall ensure that the individuals with respect to whom activities under paragraphs (1) and (2) are carried out include individuals from disadvantaged backgrounds, including activities carried out to provide health professions students with information on the Scholarship and Loan Repayment Programs.. 
(b)Assignment of corps personnelSection 333(a) of the Public Health Service Act (42 U.S.C. 254f(a)) is amended by adding at the end the following: 
 
(4)In assigning Corps personnel under this section, the Secretary shall give preference to applicants who request assignment to a federally qualified health center (as defined in section 1861(aa) of the Social Security Act) or to a provider organization that has a majority of patients who are minorities or individuals from low-income families (families with a family income that is less than 200 percent of the Official Poverty Line). . 
8.Loan repayment program of centers for disease control and preventionSection 317F(c) of the Public Health Service Act (42 U.S.C. 247b–7(c)) is amended— 
(1)by striking and after 1994,; and  
(2)by inserting before the period the following: $750,000 for fiscal year 2007, and such sums as may be necessary for each of the fiscal years 2008 through 2012. 
9.Mid-career health professions scholarship programPart B of title VII of the Public Health Service Act is amended by adding at the end the following: 
 
742.Mid-career health professions scholarship program 
(a)In generalThe Secretary may make grants to eligible schools for awarding scholarships to eligible individuals to attend the school involved, for the purpose of enabling the individuals to make a career change from a non-health profession to a health profession.  
(b)Expenses Amounts awarded as a scholarship under this section— 
(1)subject to paragraph (2), may be expended only for tuition expenses, other reasonable educational expenses, and reasonable living expenses incurred in the attendance of the school involved; and  
(2)may be expended for stipends to eligible individuals for the enrolled period at eligible schools, except that such a stipend may not be provided to an individual for more than 4 years, and such a stipend may not exceed $35,000 per year (notwithstanding any other provision of law regarding the amount of stipends). 
(c)DefinitionsIn this section: — 
(1)Eligible schoolThe term ‘eligible school’ means a school of medicine, osteopathic medicine, dentistry, nursing (as defined in section 801), pharmacy, podiatric medicine, optometry, veterinary medicine, public health, chiropractic, or allied health, a school offering a graduate program in mental and behavioral health practice, or an entity providing programs for the training of physician assistants.  
(2)Eligible individualThe term ‘eligible individual’ means an individual who has obtained a secondary school diploma or its recognized equivalent.  
(d)PriorityIn providing scholarships to eligible individuals, eligible schools shall give priority to individuals who are from disadvantaged backgrounds and seek to work in areas affected by Hurricane Katrina or Rita.  
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2007 through 2012.. 
10.Emergency medical and rescue services for children 
(a)In generalSection 1910(a) of the Public Health Service Act (42 U.S.C. 300w–9(a)) is amended— 
(1)by striking ‘‘may make grants to States or accredited schools of medicine in States to support a program of demonstration projects for the expansion and improvement of emergency medical services for children who need treatment for trauma or critical care’’ and inserting ‘‘may make grants to, or enter into contracts with, States, local government entities, Indian tribes, accredited schools of medicine, and nonprofit children’s hospitals to improve emergency medical services for children who need treatment for trauma or critical care, including injury prevention activities and data collection’’;  
(2)by striking ‘‘3-year’’ and inserting ‘‘4-year’’; and 
(3)by striking ‘‘4th’’ and inserting ‘‘5th’’.  
(b)Authorization of appropriationsSubsection (d) of section 1910 of the Public Health Service Act (42 U.S.C. 300w–9) is amended— 
(1)by striking and before such sums; and 
(2)by inserting $65,000,000 for the period of fiscal years 2007 through 2010 before the period at the end. 
11.Block Grants to States for Social Services 
(a)In generalNotwithstanding section 2003 and paragraphs (1) and (4) of section 2005(a) of the Social Security Act (42 U.S.C. 1397b, 1397d(a)), the Secretary of Health and Human Services shall make additional payments under title XX of the Social Security Act (42 U.S.C. 1397 et seq.) to States directly affected by Hurricane Katrina or Rita for health services (including mental health services); for health professional recruitment, training, and retention programs; and for repair, renovation, and construction of health facilities (including mental health facilities). 
(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $750,000,000 for the period of fiscal years 2007 through 2009. 
 
